                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LINDA CREGO,                                    §
                                                §
                  Plaintiff,                    §                 SA-20-CV-00125-XR
                                                §
vs.                                             §
                                                §
TACO CABANA, INC.,                              §
                                                §
                  Defendant.                    §

                   ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued an order granting Plaintiff’s motion to proceed IFP,

ordering Plaintiff’s Complaint to be filed, and directing Plaintiff to request issuance of summons

because her Complaint contains at least one non-frivolous claim. Accordingly, all matters

referred to the Magistrate Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 6th day of February, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE
